Case 0:20-cv-60499-RKA Document 9 Entered on FLSD Docket 04/02/2020 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      CASE: 0:20-cv-60499-RKA

 DOUG LONGHINI,

             Plaintiff,
 v.

 UNIVERSITY PINES, LLC and SUBS
 AND BURGERS, INC., d/b/a MIAMI
 GRILL,

         Defendant.
 ______________________________________/

                 PLAINTIFF’S MOTION FOR EXTENSION OF TIME TO FILE
                     MOTION TO STRIKE AFFIRMATIVE DEFENSES

        Plaintiff, DOUG LONGHINI, by and through undersigned counsel, hereby files his

 Unopposed Motion for Extension of Time to file a Motion to Strike Defendant, UNIVERSITY

 PINES, LLC, Affirmative defenses [D.E. 6] and in support states as follows:

        1.         Plaintiff filed his Complaint on March 6, 2019 [D.E. 1].

        2.         On March 18, 2020, Defendant, UNIVERSITY PINES, LLC, filed its Answer and

 Affirmative Defenses [D.E. 6].

        3.         In light of the current national emergency caused by COVID-19 and the various

 governmental and health organizations calls for social distancing, Plaintiff is requesting an

 extension of time of fourteen (14) days to file a motion to strike.

        4.         As the Southern District of Florida’s March 18, 2020 Administrative Order 2020-

 20 acknowledges, “due to the continued spread of COVID-19, President Trump has declared a

 national emergency and issued guidelines directing at-risk individuals, including those 60 and

 older, to stay home and to distance themselves from others, encouraging everyone to work from

 home whenever possible, to avoid discretionary travel” and that the CDC “and other health
Case 0:20-cv-60499-RKA Document 9 Entered on FLSD Docket 04/02/2020 Page 2 of 4



 authorities have advised that precautions be taken to reduce the possibility of exposure to the

 COVID-19 virus and to slow the spread of the disease,” which includes keeping physical distance

 away from others to the extent possible.

        5.      Plaintiff reached out to the Defendant’s counsel, John Campbell, regarding the

 affirmative defenses and the Defendant requested additional time to review and confer with

 Plaintiff. Defendant’s counsel explained that he would like to discuss the affirmative defenses with

 his expert and would need additional time to do so.

        6.      Plaintiff believes that the additional time will allow the parties to have a meaningful

 and productive conferral, and possibly resolve the issue without Court intervention or additional

 motion practice.

        7.      The Plaintiff assures the Court that this extension is requested in good faith and will

 continue progressing the case.

        8.      Defendant does not oppose the relief sought herein.

              SUPPORTING MEMORANDUM OF LEGAL AUTHORITY

        “A district court retains the inherent authority to manage its own docket,” which will be

 reviewed only for an abuse of discretion. See, e.g., Wilson v. Farley, 203 Fed.Appx. 239, 250 (11th

 Cir. 2006) (citing Four Seasons Hotels and Resorts, B.V. v. Consorcio Barr S.A., 377 F.3d 1164,

 1172 n. 7 (11th Cir.2004)). The decision whether to amend the Order is subject to the Court’s

 “inherent authority [and discretion] to manage its own docket ‘so as to achieve the orderly and

 expeditious disposition of cases.’” Equity Lifestyle Prop., Inc. v. Fla. Mowing And Landscape

 Serv., Inc., 556 F.3d 1232, 1240 (11th Cir. 2009) (citing Chambers v. NASCO, Inc., 501 U.S. 32,

 43, 111 S.Ct. 2123, 2132, 115 L.Ed.2d 27 (1991)).

        In light of the current national emergency caused by COVID-19 and the various

 governmental and health organizations calls for social distancing, Plaintiff is requesting an
Case 0:20-cv-60499-RKA Document 9 Entered on FLSD Docket 04/02/2020 Page 3 of 4



 extension of time of fourteen (14) days to file a motion to strike. As the Southern District of

 Florida’s March 18, 2020 Administrative Order 2020-20 acknowledges, “due to the continued

 spread of COVID-19, President Trump has declared a national emergency and issued guidelines

 directing at-risk individuals, including those 60 and older, to stay home and to distance themselves

 from others, encouraging everyone to work from home whenever possible, to avoid discretionary

 travel” and that the CDC “and other health authorities have advised that precautions be taken to

 reduce the possibility of exposure to the COVID-19 virus and to slow the spread of the disease,”

 which includes keeping physical distance away from others to the extent possible.

        Plaintiff reached out to the Defendant’s counsel, John Campbell, regarding the affirmative

 defenses and the Defendant requested additional time to review and confer with Plaintiff.

 Defendant’s counsel explained that he would like to discuss the affirmative defenses with his

 expert and would need additional time to do so. Plaintiff believes that the additional time will allow

 the parties to have a meaningful and productive conferral, and possibly resolve the issue without

 Court intervention or additional motion practice. The Plaintiff assures the Court that this extension

 is requested in good faith and will continue progressing the case. Defendant does not oppose the

 relief sought herein. WHEREFORE, the Plaintiff respectfully request that the Court grant an

 extension to File a Motion to Strike Affirmative Defenses.

        Dated: April 2, 2020




                                                       Respectfully Submitted,

                                                       GARCIA-MENOCAL & PEREZ, P.L.
                                                       Attorneys for Plaintiff
                                                       4937 SW 74th Court, No. 3
                                                       Miami, FL 33155
                                                       Telephone: (305) 553-3464
Case 0:20-cv-60499-RKA Document 9 Entered on FLSD Docket 04/02/2020 Page 4 of 4



                                                       Facsimile: (305) 553-3031
                                                       Primary E-Mail: ajperez@lawgmp.com
                                                       Secondary E-Mail: aquezada@lawgmp.com
                                                       dunn@lawgmp.com


                                                       By: /s/ Anthony J. Perez___________
                                                             ANTHONY J. PEREZ
                                                             Florida Bar No.: 535451


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served via the

 Court's electronic filing system upon all parties of record on April 2, 2020.

                                                       Respectfully Submitted,

                                                       GARCIA-MENOCAL & PEREZ, P.L.
                                                       Attorneys for Plaintiff
                                                       4937 SW 74th Court, No. 3
                                                       Miami, FL 33155
                                                       Telephone: (305) 553-3464
                                                       Facsimile: (305) 553-3031
                                                       Primary E-Mail: ajperez@lawgmp.com
                                                       Secondary E-Mail: aquezada@lawgmp.com
                                                       dunn@lawgmp.com

                                                       By: /s/ Anthony J. Perez___________
                                                             ANTHONY J. PEREZ
                                                             Florida Bar No.: 535451
